DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thicker” in Claim 27 is a relative term which renders the claim indefinite. The term “thicker” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, the claim’s use of the word “thicker” is a comparative adjective, but provides no standard for such a comparison – it is unclear what such a layer is “thicker” than. Applicant should amend the claim to disclose the proper thickness of a silicon dioxide coating desired by the instant invention. Claims 28-36 are rejected on their dependency to Claim 27.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27-33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo (JP 2011051844).
Regarding Claim 27, Shingo discloses the production of silicon oxide using equimolar amounts of (elemental) silicon powder and silicon dioxide powder (Description of Embodiments, paragraph beginning “When producing…”). This reads on Claim 27, in which a method of producing silicon monoxide providing precursor particles having both elemental silicon and silicon dioxide necessary to produce silicon oxide is disclosed. Further, Shingo discloses the silicon and silicon dioxide powder are mixed and granulated to form a mixed granulated raw material (Description of Embodiments, paragraph beginning “When producing…”). This material then undergoes a disproportionation reaction, a reaction in which a substance is simultaneously oxidized and reduced, giving two different products (OED) (Description of Embodiments, paragraph beginning “FIG. 3 is.…”), and gaseous SiO is generated by sublimation (Description of Embodiments, paragraph beginning “When producing…”) . This reads on Claim 27, in which the precursor particles are oxidized and reduced to produce a single raw material including silicon oxide on surfaces of the precursor particles, and the single raw material is subjected to a disproportionation reaction at a high temperature, such that silicon oxide and adjacent elemental silicon react to sublimate silicon monoxide. Lastly, Shingo discloses sublimated SiO is deposited on a deposition base, which is considered a type of collection plate. This further reads on Claim 27, in which a deposition reaction is performed to obtain silicon 
Shingo is silent regarding the silicon particles used by the instant invention being coated in silicon dioxide; however, it would have been obvious to one of ordinary skill in the art to expose the silicon particles to air during storage and transport, since a controlled atmosphere is not disclosed and since precautions against oxidization such as vacuum storage or atmosphere control would be expensive and complicated. It is known silicon particles exposed to oxgen form a silicon dioxide layer on the surface. The instant specification (Page 13, paragraph 1) points this out, and thus the limitations of Claim 27 regarding silicon coated with silicon dioxide and regarding further oxidizing the used silicon particles to create a thicker coating of silicon dioxide on the surface of the particles would have been obvious to one of ordinary skill in the art.
Regarding Claim 28, the prior art makes obvious the limitations of Claim 27 as seen above. Further, Shingo discloses the use of equimolar, i.e. 1:1, (elemental) silicon powder and silicon dioxide powder.
Regarding Claim 29, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses a desired value for ‘x’ in produced SiOx to be between 0.8 and 0.95. This range falls within the claimed range for ‘x’ disclosed in Claim 29.
Regarding Claim 30, Shingo discloses that the heat treatment step for the silicon monoxide is preferably 600° to 700°. This reads on Claim 30, in which the silicon monoxide precursor is synthesized at a reaction temperature of 500°C to 2000°C. Shingo is silent regarding the preferred pressure to operate such a synthesis; however, one of ordinary skill in the art would find it obvious to choose atmospheric pressure (1 atm, or 0.101 MPa) for such a process to reduce the complexity of operation of pressure changers such as pumps. Absent showings of 
Regarding Claim 31, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses a figure in which a deposition reactor, i.e. a collection reactor, is shown for the synthesis disclosed in Claim 27.
Regarding Claim 32, the prior art anticipates the limitations of Claim 27 as seen above. Further, Shingo discloses a drying treatment for produced SiOx. While Shingo is silent regarding the method of drying, the claim itself defines that “the like” is sufficient to satisfy the claim limitations. Therefore, since the degree of similarity to the listed drying mechanisms is not specified, such a drying step reads on Claim 32.
Regarding Claim 33, the prior art discloses the limitations of Claim 1 as shown above.  Further, Shingo discloses the SiOx produced by the instant invention is used for a negative electrode material of a lithium ion secondary battery (Description).
Regarding Claim 35, the prior art discloses the limitations of Claim 1 as shown above.  Further, Shingo discloses the mixed granulated raw material is heated in a vacuum (Passage beginning “When producing silicon oxide (SiO) used as a raw material…”).
Regarding Claim 36, the prior art discloses the limitations of Claim 1 as shown above.  Further, Shingo does not disclose a reaction temperature of 1200 °C to 1800 °C; however, one of ordinary skill in the art would find it obvious to determine the ideal temperature for reaction that would produce the desired product yield and properties.
Further regarding Claim 36, Shingo is silent regarding the preferred pressure to operate such a synthesis; however, one of ordinary skill in the art would find it obvious to choose atmospheric pressure (1 atm, or 0.101 MPa) for such a process to reduce the complexity of prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I)

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingo (JP 2011051844) in view of Shang (CN 107416839).
Regarding Claim 35, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Shingo does not disclose any particular source of silicon powder, one of ordinary skill in the art would find it obvious that any such silica known in the art meeting the limitations of Claim 27 would be sufficient in achieving the desired outcome of the present invention. Additionally, diamond wire cutting of silicon for a raw material in lithium batteries is known in the art – Shang, for example, discloses the use of diamond wire cutting discarded silicon powder slurry (Claims). Given this, one of ordinary skill in the art would find obvious the limitations of Claim 35.  

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument that the deposition plate disclosed by Shingo does not meet the limitations of the claimed collection plate, rod, or particle bed, the Examiner respectfully disagrees. While the instant specification as cited by the Applicant describes the issues with conventional tubes, nothing in any of the Claims as presently amended makes any limitations regarding the structure of such an element and simply disclose its presence. As such, the disclosure of Shingo may be considered a plate that has simply been circularly curved about a point in the center of the deposition chamber, and therefore meets all the claimed limitations of such an element. Therefore, no rejection has been overcome based on said argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736